Citation Nr: 1605162	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-12 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of anterior cruciate ligament tear of the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a right middle finger fracture, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from April 1985 to March 1989.

This matter came before the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In August 2013, the Board remanded the appeal for development of the record.


FINDINGS OF FACT

1.  Right knee anterior cruciate ligament tear residuals are productive of pain, with mild laxity of the medial and lateral collateral ligaments.

2.  Degenerative joint disease of the right knee is productive, at worst, of flexion limited to 95 degrees and extension limited to 5 degrees by pain. 

3.  Right middle finger fracture residuals are productive of pain and stiffness; there is no indication of ankylosis, and the disability does not result in limitation of motion of other digits.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for right knee anterior cruciate ligament tear residuals have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257.

2.  The criteria for an evaluation in excess of 10 percent for right knee degenerative joint disease have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5260, 5261, 5262, 5263 (2015).

3.  The criteria for a compensable evaluation for residuals of right middle finger fracture have not been met or approximated.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5226 (2015).


REASONS AND BASES FOR FINDINGS AND COCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A September 2007 letter discussed the evidence and information necessary to support a claim for increased ratings.  The Veteran was advised of the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent notices advised the Veteran of the status of his appeal.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the claims file.  Records were also obtained from the Social Security Administration (SSA).  VA examinations have been conducted, and the Board finds that they are adequate in that they were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings and opinions.  

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2008); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

	Right Knee

Ankylosis of the knee warrants a 30 percent evaluation if it is favorable at full extension or in slight flexion between zero and 10 degrees.  It warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees.  If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted.  If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 10 percent evaluation is assigned where there is slight impairment.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees. A 30 percent rating is for assignment for extension limited to 20 degrees, a 40 percent evaluation is warranted for extension limited to 30 degrees, and a 50 percent evaluation is for application where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of the tibia and fibula warrants a 10 percent evaluation where there is slight knee or ankle disability.  A 20 percent evaluation is warranted where there is moderate knee or ankle disability.  A 30 percent evaluation is assignable where there is malunion with marked knee or ankle disability.  A 40 percent evaluation is warranted where there is nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2015).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Traumatic arthritis will be rated as degenerative arthritis under Diagnostic Code 5010.

By way of history, the Board notes that service connection for residuals of anterior cruciate ligament tear of the right knee was granted in a September 1989 rating decision.  The AOJ assigned a 10 percent evaluation under DC 5257.  In May 2004, the AOJ continued the evaluation of 10 percent for the ligament tear residuals and assigned a separate 10 percent evaluation for noncompensable limitation of motion due to degenerative joint disease under DC 5010.  These evaluations have continued to the present.  The Veteran submitted the instant claim for increase in June 2007.

On VA examination in October 2007, the Veteran's history was reviewed.  He reported that his right knee symptoms had worsened, and that he had daily pain.  He endorsed intermittent swelling, but denied locking and buckling.  He noted that he periodically used a knee brace.  He stated that there was no effect on his activities of daily living and that he was able to perform his job as a van service driver.  Physical examination revealed mild grinding of the patella.  There was no heat, swelling, or erythema.  Following repetitive range of motion testing, extension was to zero degrees and flexion was to 130 degrees.  The popliteal space was clear.  The medial and lateral joint lines were both mildly painful to palpation.  There was no other pain on motion.  There was no additional limitation of motion.  Anterior and posterior drawer sign was negative.  McMurray's sign was also negative.  There was no ligamental laxity.  The diagnosis was status post anterior cruciate repair right knee with residual traumatic arthritis.  

On VA examination in October 2008, the Veteran's history was reviewed.  He indicated that ambulation was painful and that his knee felt unstable, but that it did not interfere with driving.  He reported that his knee had become stiffer and felt more unstable.  He endorsed intermittent swelling and pain with walking or standing.  He stated that the pain was incapacitating at times and affected his daily routines.  He indicated that he struggled to ambulate.  He denied flare-ups, stating that pain remained 8/10.  Physical examination revealed a slightly antalgic gait and normal posture.  The Veteran used no assistive device.  Range of motion was zero degrees of extension and 120 degrees of flexion.  Lachman's sign was negative.  There was a mild laxity of the medial and lateral collateral ligaments.  Anterior drawer sign was slightly positive.  Posterior drawer and McMurray's signs were negative.  There was medial and lateral joint line tenderness.  Grind test was negative.  

On VA examination in September 2011, the Veteran endorsed constant pain of 8/10 in severity.  He endorsed flare-ups that occurred daily and impaired his mobility.  Physical examination revealed flexion to 140 degrees and extension to zero degrees, with no objective evidence of painful motion.  Following repetitive motion testing, range of motion remained unchanged.  The examiner noted that there was no functional loss of impairment of the knee or lower leg.  There was no instability or subluxation.  

On VA examination in September 2013, the Veteran's history was reviewed.  Range of motion testing revealed 110 degrees of flexion with pain at 95 degrees, and zero degrees of extension, with pain at 5 degrees.  Following repetitive motion testing, range of motion remained unchanged.  With respect to functional loss or impairment of the knee or lower leg, the examiner noted that contributing factors to such included less movement than normal, pain on movement, and swelling.  There was tenderness to palpation of the joint line or soft tissues.  Muscle strength testing was 5/5.  There was no instability, and no evidence of recurrent patellar subluxation or dislocation.  

Having reviewed the evidence pertaining to this claim, the Board concludes that higher evaluations are not warranted for the Veteran's right knee disability.  

With respect to his anterior cruciate ligament tear residuals, the record reflects, at worst, mild laxity of the medial and lateral collateral ligaments during the appellate period.  The current 10 percent evaluation contemplates slight lateral instability.  A higher evaluation requires evidence of moderate impairment.  Such is not shown by the evidence of record.

Regarding the evaluation of degenerative joint disease of the right knee, the current 10 percent evaluation contemplates X-ray evidence of traumatic arthritis with noncompensable limitation of motion under the diagnostic codes appropriate to the knee.  While the Board has considered whether higher evaluations might be assignable under the criteria for limitation of flexion or extension, the criteria for such are not met.  In order to warrant a compensable evaluation, there must be evidence of flexion limited to 45 degrees or extension limited to 10 degrees.  The record reflects that, at worst, flexion is limited by pain to 95 degrees, and extension is limited by pain to 5 degrees.  Neither of these values results in a compensable evaluation under the appropriate diagnostic codes.  Thus, the Board concludes that the currently assigned 10 percent evaluation for degenerative joint disease is correct.  

The Board has also considered whether separate compensable evaluations might apply under the other various criteria for evaluation of knee disability and result in a higher evaluation; however, there is no ankylosis (DC 5256), significant cartilage involvement (DCs 5258 and 5259), or impairment of the tibia and fibula (DC 5262).  

The Board accepts that the Veteran has experienced functional impairment, pain, and pain on motion.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible and has considered the functional impact of the Veteran's pain.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher evaluations under diagnostic codes pertinent to the knee when considering such factors as pain, weakness, and incoordination.  In essence, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the evaluations currently assigned are appropriate.


	Right Middle Finger

Under DC 5226, contemplating ankylosis of the long finger, a maximum rating of 10 percent may be assigned for favorable or unfavorable ankylosis of the long finger of either the major or minor hand.  38 C.F.R. § 4.71a, DC 5226.  The rater is directed to consider whether the disability is analogous to amputation, or whether the disability results in the limitation of motion of other digits, or otherwise interferes with the overall function of the hand. 

Ankylosis is an immobility and consolidation of a joint due to disease, injury or surgical procedures.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A disability is to be evaluated as unfavorable ankylosis, if both the metacarpophalangeal (MP) and the proximal interphalangeal (PIP) joints of a digit are ankylosed; or if only the MP or the PIP joint is ankylosed and there is a gap of more than two inches (5.1 centimeters) between the fingertips and the proximal transverse crease of the palm (palm crease), with fingers flexed to the extent possible.  Whereas, a disability is to be evaluated as favorable ankylosis, if only the MP or the PIP joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the fingertips and the palm crease.  38 C.F.R. § 4.71a, DCs 5216-5230, Note 3 (2015).

On VA examination in October 2007, the Veteran's history was reviewed.  He complained of mild pain and very mild stiffness.  He stated that he was right hand dominant.  He denied decrease in strength or dexterity and stated that there was no effect on his occupation or activities of daily living.  He denied flare-ups.  Physical examination revealed no heat, swelling, or erythema.  Repetitive range of motion testing revealed flexion of the metacarpophalangeal (MCP) joints to 90 degrees, of the proximal interphalangeal (PIP) joints to 100 degrees, and of the distal interphalangeal (DIP) joints to 70 degrees.  The Veteran was able to make a good fist and was able to flex all fingers to the primary and secondary crease.  There was no thenar or hypothenar atrophy or muscle wasting, and no loss of dexterity or function.  The diagnosis was status post right middle digit fracture with no significant residuals.  

On VA examination in October 2008, the Veteran's history was reviewed.  He reported that the disability made it difficult to drive.  He noted that he had decreased grip but no decrease in dexterity.  He indicated that he had experienced a decrease in range of motion and a constant sharp, staging pain of 7 or 8/10, not related to movement.  He denied flare-ups.  On physical examination, range of motion testing revealed 90 degrees of flexion of the MCP joint, 80 degrees of flexion of the DIP joint, and 100 degrees of flexion of the PIP joint.  The Veteran had intact opposition with a .5 cm gap between the middle finger and palm.  He was able to fist to the transverse crease, which was noted to be normal, except for the middle finger which came within 1/2 cm of the transverse crease.  

On VA examination in September 2013, the Veteran's history was reviewed.  On physical examination, range of motion testing revealed 90 degrees of flexion of the MCP joint, 80 degrees of flexion of the DIP joint, and 110 degrees of flexion of the PIP joint.  Opposition was intact, and the Veteran could make a fist to the transverse crease.  There was no additional limitation following repetitive motion testing, and no functional loss or impairment of any of the fingers.  There was no deformity, tenderness, edema, redness, heat, painful motion, abnormal movement, guarding of movement, fatigue, lack or endurance, weakness, atrophy, incoordination, or instability.  Strength was 5/5 for hand grip.  There was no ankylosis.  X-ray examination revealed no acute fracture, dislocation, or bony destructive lesion.  There was no appreciable residual deformity from the previous fracture, and no degenerative arthritic spurring.  

Upon careful consideration of the evidence pertaining to this claim, the Board concludes that a compensable evaluation is not warranted for the right middle finger fracture residuals.  The record reflects that the Veteran retains good range of motion of the right long finger, and that there is no ankylosis.  Moreover, there is no indication that the finger disability is analogous to an amputation of the long finger with more than one-half the bone lost.  In this regard, while there is some limitation of motion, examination reveals that the body of the finger can still be used to stabilize objects and is not analogous with amputation.  

The Board accepts that the Veteran has experienced functional impairment, pain, and pain on motion.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible and has considered the functional impact of the Veteran's pain.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a compensable evaluation when considering such factors as pain, weakness, and incoordination.  In essence, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the evaluation currently assigned is appropriate.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right knee and right middle finger disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee and middle finger disabilities with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In particular, he has pain, tenderness, limitation of motion, and mild laxity in the right knee, and pain and stiffness in the right middle finger.  The knee disability rating categories by their general nature contemplates any possible knee symptomatology; therefore, it cannot be said to not contemplate this Veteran's symptoms.  The criteria for evaluation of disability of the long finger also contemplate various symptomatology, to include whether other digits are affected, and also cannot be said to not contemplate the Veteran's symptoms.  There is also no indication of a combined effect of service-connected disabilities which is exceptional and not captured by schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014)

In short, there is nothing in the record to indicate that the Veteran's left knee disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the record does not suggest, and the Veteran has not specifically asserted, that his service-connected disabilities are of sufficient severity to preclude employment.  Consequently, this case does not raise a claim for a total disability evaluation based upon individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of anterior cruciate ligament tear of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee is denied.

Entitlement to compensable for residuals of a right middle finger fracture is denied.





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


